      Case 2:16-cr-00570-MHT-SMD Document 154 Filed 02/05/21 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )         CRIMINAL ACTION NO.
        v.                            )           2:16cr570-MHT
                                      )                (WO)
ADRIAN DESHAWN THOMPSON               )

                                   ORDER

       Based on the representations made on the record

during the telephone conference on February 3, 2021,

and     based    on   the   oral    representation       of   the   United

States Probation Officer that he does not object to the

dismissal       without     prejudice      of   the   pending    petition

(doc. no. 114), it is ORDERED that:

       (1) The unopposed motion to modify defendant Adrian

Thompson’s conditions of supervised release (doc. no.

150)     is   granted.       The   condition      requiring     defendant

Thompson to reside for three months at a residential

reentry center is suspended.

       (2) Defendant Thompson is to reside at his mother’s

residence until further order of the court.
      Case 2:16-cr-00570-MHT-SMD Document 154 Filed 02/05/21 Page 2 of 3




       (3) Defense      counsel      is    to    arrange      for    defendant

Thompson to be evaluated again by Dr. Adriana Flores

for an assessment of his current treatment needs and a

recommendation as what treatment is now appropriate.

Dr.     Flores    has    previously       recommended         an    “Assertive

Care      Team     (ACT)”      for    defendant         Thompson.            Her

evaluation        report     should       explain      this    service       and

should      indicate     how   the    court       might    provide      it    to

defendant Thompson.

       (4) On or before Friday, February 12, 2021, defense

counsel shall file either the report of Dr. Flores’s

evaluation or an explanation as to when the court will

receive Dr. Flores’s report.                    Defense counsel and the

U.S. Probation Officer should also inform the court by

that      date    whether      defendant         Thompson’s         mother   is

willing to continue having him reside with her, and, if

not,      their     recommendation          as    to      where      defendant

Thompson       should      reside.         This     information        may   be

included in the status report that defense counsel has




                                      2
   Case 2:16-cr-00570-MHT-SMD Document 154 Filed 02/05/21 Page 3 of 3




previously been ordered to file by that date.                           See

Order (doc. no. 146).

    (5) The pending petition to modify the terms of

defendant Thompson’s supervised release (doc. no. 114)

is dismissed without prejudice.

    DONE, this the 5th day of February, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
